Citation Nr: 1700581	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from August 1990 to June1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2011, the Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ).  VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a) (2015).  Moreover, the Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2015).  In January 2016, the Veteran was informed that the VLJ no longer worked at the Board and was offered another opportunity to have a hearing before another VLJ who would decide his claim.  However, in a February 2016 correspondence, the Veteran declined the opportunity for another hearing and requested that the Board continue with the adjudication of his claim.  Therefore, the Board finds that no hearing request is pending.  

In a May 2016 decision, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2016 decision and remanded the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2016 JMR, the parties agreed that the Board failed to satisfy its duty to assist by providing the Veteran with an adequate examination.  In that regard, the parties found that the September 2014 VA examination, on which the Board relied, was inadequate because the examiner did not review the Veteran's claim folder and did not provide any testing audiological test results for rating purposes.  Specifically, the examiner noted that "given the unreliable nature of the Veteran's responses to testing, whether or not there is hearing loss present or not remains unknown (or the current severity of loss remains unknown)."  The parties further agreed that the VA did not fulfill its duty to assist by obtaining relevant private medical records from the University of Alabama Medical Center (Kirklin Clinic) in Birmingham and considering relevant VA audiograms.  Therefore, the Board finds that a remand is necessary to obtain any outstanding private audio records and to permit the Veteran another opportunity to be examined to determine the current severity of his bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all recent VA treatment records since February 2016 and associate them with the electronic claims file.

2.  Contact the Veteran and request that he provide or authorize the release of audiological records from the University of Alabama Center (Kirklin Clinic) in Birmingham as well as any other records, not already of record, that are relevant to the claim.  All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA audiological examination to assess the severity of his service-connected bilateral hearing loss disability.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner should fully describe the effects of the disability on occupational functioning and daily activities.    

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




